Title: From George Washington to Officer Commanding the Rhode Island Line, 15 July 1783
From: Washington, George
To: Officer Commanding the Rhode Island Line


                        
                            Sir
                            Head Qrs July 15th 1783
                        
                        I have it in contemplation to make a Journey as far to the Northward as Crown point, and consequently shall
                            want some light Boats provided in Lake George—Mr Dimler A. Qr Mr Gen. has my Instructions to
                            have them in readiness; I must request you will give him any assistance in your power, & that you will furnish
                            such number of Men as may be necessary to facilitate the business—The remainder of the two Companies are to be held
                            prepared to march at a moments notice, as I may probably have occasion for them. I am Sir &c.

                    